Citation Nr: 1414385	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  09-07 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for joint pain, muscle pain, and spasms, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from September 1986 to March 1994.  He is a Persian Gulf War veteran.

This matter arises to the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, that, in pertinent part, denied service connection for multiple joint pains, muscle pains, and spasm, claimed due to undiagnosed illness.  

In February 2013, the Board granted service connection for PTSD and then dismissed as moot the appeals for service connection for nightmares, fatigue, memory loss, quick temper, depression, and sleep difficulty.  The Board found that each those disorders is inextricably intertwined with the now-service-connected PTSD.  

In February 2013, the Board remanded to VA's Appeals Management Center (hereinafter: AMC) the claims for service connection for: (1) loss of tooth number eight due to trauma; (2) a right ankle disorder, to include as secondary to service-connected left ankle disability; (3) headaches; and, (4) joint pain, muscle pain, and spasms, to include as due to an undiagnosed illness.

Upon receiving the remanded claims, in February 2013, the AMC granted service connection for depression.  In July 2013 the AMC granted service connection for the claimed right ankle disorder (right ankle sprain), for certain joint pains (both knees), and for the loss of tooth #8.  In September 2013, the AMC granted service connection for headaches.  It appears therefore that the only issue left for adjudication is entitlement to service connection for other joint pains, muscle pains, and spasms, to include as due to an undiagnosed illness.

The record before the Board consists of paper claims files and electronic files. 


FINDINGS OF FACT

1.  Competent medical evidence relates bilateral shoulder pains to service-connected cervical spine disability. 

2.  Competent medical evidence relates bilateral hip pains and buttock muscle spasm to service-connected thoracolumbar spine disability.

3.  Competent medical evidence appears to relate bilateral leg pains to the service-connected bilateral knee disability and/or service-connected thoracolumbar spine disability.  

4.  A chronic disability manifested by bilateral foot pains due to undiagnosed illness has been manifested to a degree of 10 percent since the Veteran returned from Southwest Asia.  


CONCLUSIONS OF LAW

1.  The requirements for secondary service connection for bilateral shoulder pains are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).

2.  The requirements for secondary service connection for bilateral hip pains and buttocks muscle spasm are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).

3.  The requirements for secondary service connection for bilateral leg pains are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).

4.  A chronic disability manifested by bilateral foot pains due to undiagnosed illness is presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1110, 1111, 1117, 1118, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand orders have been complied with.  

As set forth at 38 U.S.C.A. §§ 5103A, (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), and 3.159 (2013), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting the benefits sought by the claimant, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2013).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service connection for certain chronic diseases, such as arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013) ("The clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

More favorable service connection consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b).  Concerning the Veteran's combat-status, although he has not earned a military decoration that establishes participation in combat, in March 2007 he reported being near gunfire and guarding enemy prisoners-of-war.  He also reported being in the vicinity of enemy missile (SCUD) attacks.  In March 2011, he claimed that he had participated in combat.  He submitted evidence that his artillery unit had been decorated with the Valorous Unit Award for destroying numerous enemy-held positions.  He testified before the undersigned Veterans Law Judge in November 2012 that he survived a nearby incoming artillery shell explosion.  In April 2013, he reported that a SCUD missile was shot out of the sky only a mile or two from his location.  He also reported that on the first day of the Coalition Force's invasion, he was sent into Iraq as an M-60 machine-gunner, but when he fired it at the enemy, the gun was broken.  But, he added, his unit did fire many rockets at the enemy and he heard a bullet strike his armored vehicle while he was standing in the hatch.  He reported that Air Force fighter aircraft and Army helicopter gunships repelled enemy soldiers marching toward him. 

The Court has indicated that given the broad guidelines for what activity is considered combat with the enemy, certain events, such as an enemy mortar attack or guard duty, might be considered to be "combat-related."  Cohen v. Brown, 10 Vet. App. 128, 146 (1997) (guard duty or being fired on, among others, might be construed as as combat related).  Considering this guidance, the evidence is sufficient to place the issue of participation in combat in relative equipoise in this case.  Applying the benefit of the doubt doctrine, the issue is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  Considering all the evidence, including an assessment of the credibility, probative value, and relative weight of the evidence, it is at least as likely as not that the Veteran did engage in combat with the enemy.  His service connection claims must therefore be afforded the benefits afforded combat Veterans under 38 U.S.C.A. § 1154(b).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

Because the Veteran is a Persian Gulf War veteran, the provisions for service connection for undiagnosed illnesses must also be considered.  VA compensation shall be paid for certain disabilities due to undiagnosed illnesses to veterans who exhibit objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms listed in this regulation provided that such disability became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016, and, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317 (a) (2013).  

For purposes of this section, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a) (2) (ii) of this section for a medically unexplained chronic multisymptom illness.  38 U.S.C.A. § 1118 (West 2002); § 1117 (West 2002 & Supp. 2013); 38 C.F.R. § 3.317 (a) (2) (i) (2013).

For purposes of this section, "objective indications of chronic disability" include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a) (3) (2013).

For presumptive service connection under these provisions, the claimed disability must have existed for six months or more.  38 C.F.R. § 3.317 (a) (4).  

Supervening conditions, willful misconduct or affirmative evidence that the condition was not incurred during active military service in Southwest Asia will preclude payment of compensation under this section.  38 U.S.C.A. §§ 1113, 1118 (West 2002); § 1117 (West 2002 & Supp. 2013); 38 C.F.R. § 3.317 (a) (5) (2013).

For purposes of paragraph (a) (1) of this section, signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: (1) Fatigue. (2) Signs or symptoms involving skin. (3) Headache. (4) Muscle pain. (5) Joint pain. (6) Neurologic signs or symptoms. (7) Neuro-psychological signs or symptoms. (8) Signs or symptoms involving the respiratory system (upper or lower). (9) Sleep disturbances. (10) Gastrointestinal signs or symptoms. (11) Cardiovascular signs or symptoms. (12) Abnormal weight loss. (13) Menstrual disorders.  38 C.F.R. § 3.317 (b) (2013).

According to the most recent rating decision, service connection is in effect for cervical spine strain, thoracolumbar spine strain, painful knees, and painful ankles.  Complaints of pain in these joints need not be re-addressed.  The Board's focus is turned to those remaining joints and muscles that are claimed to be painful or spasmodic.  

In a November 2005 letter, the Veteran's spouse reported that the Veteran had burning in the feet.  A June 2006 VA out-patient treatment report notes a complaint of hip spasm.  Another June 2006 report notes a six-year history of bilateral shoulder pains.  In July 2006, the Veteran's spouse reported that the Veteran has pain in the shoulders, hips, and feet.  

A July 2006 Persian Gulf Registry examination report reflects a complaint of pain in the shoulders, upper arms, and hips.  The impression was arthralgias.  A July 2006 VA psychiatry note mentions that the shoulders go numb and that the shoulders, hips, and feet hurt.  January 2007 VA out-patient treatment reports note that bilateral thigh numbness arose in 1991 and continued to the present.  A January 2007 VA report notes bilateral shoulder, arm, forearm, and hand pains, left side worse than right.  A February 2007 VA magnetic resonance imaging study of the left shoulder showed that it was normal.

In March 2007, the Veteran's spouse reported worsening pains of the shoulders, hips, and feet.  The Veteran reported burning sensation in his shoulders and hips, and in service-connected joints.

The Veteran testified before the undersigned Veterans Law Judge in November 2012 that his feet were bothering him, that his feet hurt all the time, and that one shoulder felt like it could pop out of joint.  He testified that after an incoming round exploded nearby he felt back pain and his shoulders hurt when he tried to remove his back-pack.  He testified that carrying heavy back packs during active service placed a lot of stress on his shoulders. 

In February 2013, the Board remanded the case for an examination to determine whether any joint/muscle pain and spasm is due to a diagnosed disease or disability. 

In April 2013, the Veteran's spouse recalled that the Veteran complained of bilateral leg pains and spasm.  She also reported, "A few times his legs gave out and he went down to his knees."

In May 2013, the Veteran underwent a series of VA compensation examinations.  According to an arthritis examination report, the Veteran did not have, nor had any diagnosis even been offered, of any inflammatory, autoimmune, crystalline, or infectious arthritis or Caisson disease.  The examiner reported that no joint pain, with or without joint movement, could be attributed to arthritis.  

According to a May 2013 orthopedic compensation examination report, "...he does not have a hip problem.  Exam of hips today was normal.  His complaint of hip pain today is muscles across the low back and buttock to lateral hip.  This is part of his SC low back condition."  The examiner then attributed shoulder pains to bilateral rotator cuff tendonitis, but also attributed some shoulder and arm pains to chronic cervical spine strain, "...though no true radiculopathy is present."  The examiner dissociated bilateral rotator cuff tendonitis from active service and from service-connected conditions on the basis of a lack of a history of shoulder pains dating back to active service.  The examiner concluded, "all musculoskeletal complaints can be attributed to a diagnosis."  However, in contrast to that statement, the feet were examined and found normal.  No diagnosis was offered to explain the long history of complaints of bilateral foot pains. 

A May 2013 VA knee and leg compensation examination report does not mention foot pains.  A May 2013 VA thoracolumbar spine examination report does not mention foot pains.  A May 2013 VA shoulder and arm examination report does not mention foot pains, but does reflect bilateral shoulder tendonitis with no arthritis.  A May 2013 VA cervical spine examination report reflects that chronic cervical strain and intervertebral disc syndrome were found, but no radiculopathy was seen.  

A July 2013 VA Gulf War general medical compensation examination report reflects that the feet were normal. 

Bilateral Shoulder Pains 

The May 2013 orthopedic compensation examination report reflects two separate causes of the bilateral shoulder pains.  The examining physician concluded that some of this pain is related to the service-connected cervical strain while the remainder is attributed to bilateral rotator cuff tendonitis.  It appears that the two sources of shoulder pains cannot be separated from each other.  This raises an issue addressed by the Court in Mittleider v. West, 11 Vet. App. 181, 182 (1998) ("When it is not possible to separate the effects of the [service-connected condition and the non-service-connected condition], VA regulations at 38 C.F.R. § 3.102, which require that reasonable doubt on any issue be resolved in the appellant's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition").  

Because some bilateral shoulder pains have been attributed by competent medical evidence to the service-connected cervical spine disability, and because bilateral shoulder pains represent separate symptoms that have not been considered in the rating assigned for the cervical spine, service connection for painful shoulders, secondary to cervical spine strain, must be granted.  

It should be pointed out that had not the evidence favored secondary service connection for bilateral shoulder pains, because the Veteran is a combat veteran and has reported that his painful shoulder conditions arose under combat conditions, the burden of proof would have shifted to the Government to show that the diagnosed condition, rotator cuff tendonitis, is not service-connected.  Collette v. Brown, 82 F.3d 389 (1996).  In Dambach v. Gober, 223 F.3d 1376, 1381 (Fed. Cir. 2000), the Federal Circuit stressed that where a Veteran produces evidence of symptomatic manifestations during or proximate to combat, aggravation or incurrence will be established, citing Jensen v. Brown, 19 F.3d 1413, 1416-17 (Fed. Cir. 1994).  Then, the government has the burden to rebut by clear and unmistakable evidence.  Id.  

Hip Pains and Spasm

A May 2013 VA compensation examiner attributed all hip pains to the muscles of the lower back and the buttocks and stated, "This is part of his SC low back condition."  Because all bilateral hip and buttock pains have been attributed by competent medical evidence to the service-connected thoracolumbar spine disability, and to the extent that bilateral hip and buttock pains represent separate symptoms that have not been considered in the rating assigned for the thoracolumbar spine, secondary service connection is in order.  Service connection for painful hips and spasmodic hip and buttock muscles, secondary to thoracolumbar spine strain, must be granted.  

Leg Pains

In May 2013, the VA examiner stated, "all musculoskeletal complaints can be attributed to a diagnosis."  Resolving reasonable doubt in favor of the Veteran, it appears that leg pains have been attributed to the service-connected bilateral knee disability and/or service-connected thoracolumbar spine disability.  To the extent that leg muscle pains represent separate symptoms that have not been considered in the ratings assigned for the knees or the thoracolumbar spine, secondary service connection is in order.  Service connection for leg muscle pains, secondary to service-connected thoracolumbar spine and/or service-connected bilateral patellofemoral syndrome, must be granted.  

Bilateral Foot Pains

No examiner has offered a diagnosis to explain the bilateral foot pains.  These pains have existed for six months or longer.  A May 2013 VA ankle conditions compensation examination report reflects that the feet were normal and that no stress fracture, os calcaneous or astragalus malunion, or Achilles tendonitis or rupture was seen.  Under C.F.R. § 4.71a, Diagnostic Code 5284, the minimum rating offered for a foot injury is 10 percent.  Under Diagnostic Code 5003, a painful joint warrants at least a 10 percent rating.  Thus, each foot has been manifested to a degree of 10 percent or more since service in Southwest Asia.  Evidence of supervening conditions, willful misconduct or affirmative evidence that the bilateral foot condition was not incurred during active military service in Southwest Asia has not been submitted.  Under these circumstances, the evidence favors service connection for bilateral foot pains, due to undiagnosed illness.  

The regulatory requirements for presumptive service connection for bilateral foot pains have been met.  Service connection must therefore granted for an undiagnosed illness manifested by chronic bilateral foot pains.  


ORDER

Secondary service connection for bilateral shoulder pains is granted.  

Secondary service connection for bilateral hip pains and buttocks muscle spasm is granted.

Secondary service connection for bilateral leg pains is granted. 

Service connection for bilateral foot pains due to undiagnosed illness is granted. 



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


